       Case 3:20-cr-03387-DMS Document 34 Filed 04/09/21 PageID.62 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                            Case No.: 3:20-cr-03387-DMS
11
                                         Plaintiff,       ORDER TO CLOSE INTEREST
12                                                        BEARING ACCOUNT AND
     v.                                                   DISBURSE FUNDS
13
14   JUANA SALGADO VALTIERREZ
15
                                       Defendant.
16
17
18         As the case against Defendant Juana Salgado Valterrez has been dismissed, it is
19   ordered that the Clerk release the amount of $1,500 plus interest, from the interest-bearing
20   account in the above-entitled case to:
21                Jason Hall
22
23
24   It is further ordered that the clerk is authorized to deduct ten percent of the earned interest,

25   as authorized by the Judicial Conference of the United States.

26   ///

27   ///

28   ///

                                                      1
                                                                                     3:20-cr-03387-DMS
       Case 3:20-cr-03387-DMS Document 34 Filed 04/09/21 PageID.63 Page 2 of 2



 1         IT IS SO ORDERED.
 2
 3   Dated: April 9, 2021                  ____________________________
 4                                         Hon. Dana M. Sabraw
                                           United States Chief District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                           3:20-cr-03387-DMS
